This is an appeal from an order of the juvenile court sitting in Santa Clara County adjudging two unmarried minor children to be wards of that court.
[1] The order must be reversed because it was outside the jurisdiction of that court. Such jurisdiction is limited to minors found "within the county, or residing therein". (Sec. 3, Juvenile Court Act, Deering's Gen. Laws, Act No. 3966.) The petition filed in the juvenile court alleged that the two minors "are with their mother in Richmond" and that the mother's "place of residence" is Richmond. [2] We may take judicial notice that the city of Richmond is located in Contra Costa County.
Upon the face of the petition it appears that the minors were not "within the county" of Santa Clara when the petition was filed there and the trial judge found in accordance with the allegations of the petition.
[3] The matter of residence appears from the undisputed evidence upon which the court failed to make any finding. The father and mother of the minors had been divorced and the custody of both minors had been awarded to the mother. She took the children to Contra Costa County, where she established her residence. The residence of the minor children thus followed that of the mother. *Page 82 
(Sec. 213, Civ. Code; Cole v. Superior Court, 28 Cal.App. 1, 6 [151 P. 169]; Hunt v. Hunt, 94 Ga. 257 [21 S.E. 515, 53 A.L.R., n., pp. 1160, 1164].) As the minors were actually living in Contra Costa County and, as their legal residence was in that county while their mother resided there, both essentials of jurisdiction of the person of the minors placed that jurisdiction in the Juvenile Court of Contra Costa County and withheld it from the court of Santa Clara County.
The order is reversed.
Sturtevant, J., and Ogden, J., pro tem., concurred.